Corrected Notice of Allowability

►	This action is made to properly incorporate the information  that was submitted at the time of filing and labeled as Appendix.

►	Claims 1-5, 7, 10-11, 14, 16-22, 24-25, 29 and 34 remain allowable over the prior art of record for the reason(s) of record.


Examiner’s Amendment


►	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Please delete the Appendix filed 15 FEB 2019

Add new Figs. 11-19

In the specification filed 15 FEB 20216 on pg. 9 after paragraph 49 and before the header which reads “Detailed Description” add the following text :

Figs. 11-19 show amino acid and DNA sequences of representative fusion constructs according to the invention.

►	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634 
Ethan.whisenant@uspto.gov